OPINION OF THE COURT

Per Curiam.

Petitioner moves for an order pursuant to subdivision 4 of section 90 of the Judiciary Law striking respondent’s name from the roll of attorneys on the ground that respondent is *29subject to automatic disbarment following a Federal felony conviction.
Respondent, admitted to practice by the Second Department on March 5, 1975 under the name Richard Mark Tilker, was convicted after trial in the United States District Court for the Southern District of New York of conspiring to commit offenses against the United States by unlawfully receiving stolen securities in violation of sections 2315, 371 and 2 of title 18 of the United States Code, Federal felonies.
Conviction of a Federal felony carries with it automatic disbarment pursuant to subdivision 4 of section 90 of the Judiciary Law (Matter of Thies, 45 NY2d 865; Matter of Chu, 42 NY2d 490).
Accordingly, the application by petitioner for an order directing respondent’s disbarment should be granted and the clerk directed to strike respondent’s name from the roll of attorneys and counselors at law in the State of New York.
Murphy, P. J., Sandler, Sullivan, Markewich and Bloom, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.